Citation Nr: 1208025	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-16 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss, to include whether the reduction was proper.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that reduced the evaluation assigned for the Veteran's service-connected bilateral hearing loss from 70 percent to 10 percent. 

The Veteran was scheduled to testify at a video conference hearing before a Veterans Law Judge in February 2011.  He failed to report for the hearing.  Accordingly, the Board considers his request for a Board hearing to be withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a claim for an increased rating for bilateral hearing loss in April 2008.  Following a May 2008 VA audiometric examination, the RO assigned a 70 percent evaluation for it, effective April 2008.  The Veteran was again afforded an audiometric examination by the VA in October 2008.  The audiologist noted that the speech recognition scores using the Maryland CNC recorded word list were 48 percent in each ear.  The examiner recommended not using these scores since the Veteran did not cooperate with the instructions.  Her voice presentation of the Maryland CNC word list was 84 percent in the right ear and 76 percent in the left ear.  She had the results of a hearing test at the VA in 2002 and stated the Veteran's hearing on the October 2008 examination was quite a bit different.  She opined the Veteran was not a willing participant in the testing, and the test results were somewhat questionable.  

The January 2009 rating action (following the appropriate notice of the proposed reduction) reduced the evaluation for bilateral hearing loss to 70 percent based on the findings of the October 2008 VA audiometric examination.  

The Veteran was seen by a private audiologist in October 2008.  The hearing threshold levels in decibels in the right ear were 70, 95, 100, and 105, at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 85, 95, 100, and 100.  Speech audiometry revealed speech recognition ability of 70 percent in the right ear, and 64 percent in the left ear.  

On VA audiometric examination in October 2009, the hearing threshold levels in decibels in the right ear were 45, 55, 65, and 75 at 1,000, 2,000, 3,000, and 4,000, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 40, 65, 75, and 80.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear, and 76 percent in the left ear.  The examiner reviewed the previous VA audiometric examinations.  She stated that since the Veteran's hearing test done at the VA in November 2006 was very similar to the findings recorded on the current examination, she stated that there had been no significant threshold shift in the last three years.  

The Board notes the results obtained by the private audiologist in October 2008 suggest that the pure tone thresholds are not consistent with the discrimination scores.  The private audiologist indicated she used the recorded Maryland CNC word list as required by 38 C.F.R. § 4.85 (2011).  It also appears the audiometric findings are not consistent with the reliable results from the VA audiometric examinations of record. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims folder to the examiner who conducted the October 2009 VA audiometric test.  Request that she review the private audiometric tests conducted in October 2008 and address whether such results are valid/reliable.  If not, she should explain why.  If the examiner is not available, send the claims folder to another audiologist and ask that he provide a response to the same question.

2.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


